IN THE SUPREME COURT OF THE STATE OF DELAWARE

CARLOS EDUARDO LOREFICE             §
LYNCH,                              §
                                    §          No. 356, 2020
       Plaintiff-Below,             §
       Appellant,                   §
                                    §          Court Below: Court of Chancery
       v.                           §          of the State of Delaware
                                    §
R. ANGEL GONZALEZ GONZALEZ, §
TELEVIDEO SERVICES, INC., a         §          C.A. No. 2019-0356
Florida Corporation, and JUAN PABLO §
ALVIZ,                              §
                                    §
       Defendants-Below,            §
       Appellees.                   §

                               Submitted: May 12, 2021
                                Decided: June 1, 2021

Before VALIHURA, TRAYNOR and MONTGOMERY-REEVES, Justices.

                                      ORDER

      This 1st day of June, 2021, having considered this matter on the briefs and oral

arguments of the parties and the record below, and having concluded that the same should

be affirmed on the basis of and for the reasons assigned by the Court of Chancery in its

Memorandum Opinion dated July 31, 2020 and its Final Order and Judgment dated October

2, 2020;

      NOW, THEREFORE, IT IS ORDERED that the decisions of the Court of Chancery

be and the same hereby are, AFFIRMED.

                                        BY THE COURT:

                                        /s/ Karen L. Valihura
                                        Justice